Citation Nr: 1729981	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right knee disability, diagnosed as degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1974 and from September 1977 to December 1977.  Additionally, the Veteran served in the Missouri National Guard from December 1977 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board takes no action on the Veteran's December 2016 hearing loss claim, because the RO appears to still be processing it.  

The Veteran presented sworn testimony at a hearing before the undersigned in April 2017.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran's current right knee degenerative joint disease had its onset in service


CONCLUSION OF LAW

The criteria for service connection for right knee degenerative joint disease have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the Veteran is entitled to service connection for his currently diagnosed right knee degenerative joint disease because the credible evidence of record establishes that this disability had its onset or was otherwise incurred during his period of ACTUDRA in July 1983.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  There is no question that the Veteran has DJD of his right knee.  See September 2012 VA Examination.  

The Veteran was first diagnosed with DJD in August 1984 while undergoing diagnosis and treatment for knee pain following a knee injury sustained in the course of annual training for the National Guard in July of 1983.  See August 1984 Progress Note and Operation Report; see also July 1983 Notification of Medical Care.  Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Annual training is an example of ACDUTRA.  See Latsch v. Shinseki, 08-1484, 2009 WL 3157557 (Vet. App. Sept. 30, 2009) (non-precedential) ("inactive duty for training means non-full time duty for reservists as prescribed by the Secretary of each military department (commonly in the form of weekend drills and two-week yearly training periods))."  38 U.S.C.A. § 101(23)(A)).  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited "for any persuasiveness or reasoning it contains").  Thus, the Veteran's knee pain arose during a qualifying period of service and may be service-connected as a disease arising in the course of ACDUTRA.  

It is true that the actual diagnosis of DJD of the right knee did not occur until after ACDUTRA finished, however the Veteran should not be faulted or deprived of benefits because of the delay in diagnosis.  The Board acknowledges that the 2012 VA Examination concluded that the July 1983 accident did not cause the Veteran's DJD, but examiner did not opine as to whether DJD itself arose during ACDUTRA.  The Board finds that because DJD was diagnosed while treating the Veteran's knee pain, credible evidence of record establishes that DJD had its onset during the 1984 period of ACDUTRA.  38 C.F.R. § 3.303(d).  Significantly, the Veteran's Service Treatment Records (STRs) show that despite multiple surgical interventions, the only diagnosed condition related to the Veteran's continuing knee pain was DJD.  Accordingly, the Board finds that service connection for DJD is appropriate because credible evidence of record establishes that it was incurred in service.  


ORDER

Service connection for right knee degenerative joint disease is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


